


110 HR 6451 IH: Drug Free Water Act of

U.S. House of Representatives
2008-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6451
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2008
			Mrs. Miller of
			 Michigan introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Administrator of the Environmental
		  Protection Agency to convene a task force to develop recommendations on the
		  proper disposal of unused pharmaceuticals, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Drug Free Water Act of
			 2008.
		2.Task force on
			 proper disposal of unused pharmaceuticals
			(a)In
			 generalIn furtherance of the
			 national goals and policies set forth in section 101 of the Federal Water
			 Pollution Control Act (33 U.S.C. 1251), the Administrator of the Environmental
			 Protection Agency (in this Act referred to as the Administrator)
			 shall convene a task force (in this Act referred to as the task
			 force) to develop—
				(1)recommendations on
			 the proper disposal of unused pharmaceuticals by consumers, health care
			 providers, and others, which recommendations shall—
					(A)be calculated to prevent or reduce the
			 detrimental effects on the environment and human health caused by introducing
			 unused pharmaceuticals, directly or indirectly, into water systems; and
					(B)provide for limiting the disposal of unused
			 pharmaceuticals through treatment works in accordance with the Federal Water
			 Pollution Control Act (33 U.S.C. 1251 et seq.); and
					(2)a
			 strategy for the Federal Government to educate the public on such
			 recommendations.
				(b)MembershipThe
			 task force shall be composed of—
				(1)the Administrator
			 (or the Administrator’s designee), who shall serve as the Chair of the task
			 force;
				(2)the Commissioner
			 of Food and Drugs (or the Commissioner’s designee); and
				(3)such other members
			 as the Administrator may appoint.
				(c)ReportNot
			 later than 1 year after the date of the enactment of this Act, the task force
			 shall submit a report to the Congress containing the recommendations and
			 strategy required by subsection (a).
			(d)Staff of Federal
			 agenciesUpon request of the
			 task force, the head of any department or agency of the United States may
			 detail any of the personnel of that department or agency to the task force to
			 assist in carrying out its duties under this section.
			(e)TerminationThe
			 task force shall terminate 180 days after submitting the report required by
			 subsection (c).
			
